Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 26, 2021 has been entered.
 
Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The rejection of claims 2-4, 11, 12, 13 18, 19, 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, has been obviated by the amendment filed February 26, 2021.

The following new rejection is applicable:

Claims 10-15 and 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 
Claim 10 refers to one or more reactors plurally, but then provides for loading with “a stacked catalyst system” in the singular.  This rejection could potentially be 

Claim 17 has been amended to recite a dewaxing process.  However claims 18-23 improperly recite “the reactor system of claim 17” in the preamble. 

The rejection of claims 8-9 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling has been obviated by the amendment filed February 26, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-7 and 9-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0075831 to Elia et al. in view of US 5,246,568 to Forbus et al.
	Elia et al. disclose a dewaxing process including the use of two zeolites similar to the process claimed herein. The composition itself is comprised of dual known dewaxing zeolite components.  The first composition may be comprised of zeolite EU-2 

The claims require an organization of the two zeolites into separate, “stacked” catalyst zones or beds, wherein the feed contacts the ZSM-12 prior to the EU-2 and/or ZSM-48.  Some of the claims further indicate a down-flow organization of the two catalysts, also requiring initial feed contact with the ZSM-12 zeolite, which organization is not provided by Elia et al., the disclosure of which is limited to a single extrudate containing the dual known dewaxing zeolitic catalytic components claimed herein.  However, it would have been obvious to the skilled artisan to select any type of known organization or the known dewaxing zeolite catalysts to arrive at the instantly claimed dewaxing process in view of the Forbus et al. disclosure.  Forbus et al. are relied on for the disclosure of analogous noble metal-promoted dewaxing catalysts, a cascade type reactor having identical or different dewaxing catalysts at each section of the reactor, equivalent to the herein claimed separate, stacked zones.  Forbus et al. indicate that the reactor should be operated in a down-flow mode and that there may be two beds operatively connected for successive treatments of the reactants.  As a result, the artisan practicing in this field would not find it unobvious to separate the two known dewaxing zeolites of Elia et al. into separate cascading beds as taught by Forbus et al. with an expectation of success  As the Forbus et al.  stacked system for conducting dewaxing processes is known in the art, and it would also be equally obvious to have either or the two zeolites taught by Elia et al. to initially to contact the feedstock as there are only two catalysts and thus only two choices for the order of contact. Further 
The limitations of all claims have been considered and are deemed to be within the purview of the prior art.

Response to Arguments
Applicant's arguments filed February 26, 2021have been fully considered but they are not persuasive to the extent set forth hereinabove.
The arguments presented essentially indicate and emphasize the shortcomings of each of the references.  It is further asserted that the process using the structural system as claimed herein is not suggested by Elia et al. which has been acknowledged hereinabove. Applicant essentially contends that the prior art fails to teach that the enhanced performance due to the herein claimed order of contact of feedstock with dewaxing catalysts cannot be expected or predicted.
The examiner has considered the data set forth in the instant specification. It appears that a small section of slightly enhanced base oil yield occurs at 25% ZSM-12/75% EU-2, at 50% ZSM-12/50% EU-2 and  at 75% ZSM-12/25% EU-2. However, this showing is in no way commensurate in scope with the instant claims.  The entire 
	
Conclusion
Applicants are advised that any evidence to be provided under 37 CFR 1.131 or 1.132 and any amendments to the claims and specification should be submitted prior to final rejection to be considered timely.  It is anticipated that the next office action will be a final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377.  The examiner can normally be reached on M-F, 730 am-3 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732